Citation Nr: 0908562
Decision Date: 01/06/09	Archive Date: 03/12/09

DOCKET NO. 03-19 405                       DATE JAN 06 2009

On appeal from the Department of Veterans Affairs Regional Office in Fort Harrison, Montana 

THE ISSUE 

Entitlement to service connection for hepatitis C. 

REPRESENTATION 

Appellant represented by: Vietnam Veterans of America 

ATTORNEY FOR THE BOARD 

M. Sorisio, Associate Counsel 

INTRODUCTION 

The appellant is a veteran who served on active duty from September 1976 to May 1978. The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court). The case was originally before the Board on appeal from a July 2002 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO). The veteran's claims file is now in the jurisdiction of the Fort Harrison, Montana RO. In a decision issued in March 2005, the Board denied the veteran's claim for service connection for hepatitis. The veteran appealed that decision to the Court. In February 2006, the Court issued an order that vacated the March 2005 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the February 2006 Joint Motion by the parties. In May 2006, the Board referred the case to the Veterans Health Administration (VHA) for an advisory medical opinion. In December 2006, the Board remanded the case to provide the veteran with additional notice and for RO review of evidence submitted without a waiver of RO initial review. In December 2008 written argument, the veteran submitted citations to textual evidence with a waiver of RO initial review of such literature. 

FINDING OF FACT 

Hepatitis C was not manifested in service, and is not shown to be related to the veteran's service, including as to the sharing of razors and jet injector vaccinations. 

CONCLUSION OF LAW 

Service connection for hepatitis C is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102,3.303 (2008). 

- 2 - 

REASONS AND BASES FOR FINDING AND CONCLUSION 

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30,2008, 73 Fed. Reg. 23353 (Apr. 30, 2008). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). A February 2002 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing. Additionally, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a December 2006 letter informed the veteran of disability rating and effective date criteria. He has had ample opportunity to respond! supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process. 

The veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured. In December 2003, the RO obtained a medical opinion 

- 3 - 

from a VA nurse practitioner who spoke to the veteran by telephone (as he was incarcerated) and reviewed medical literature. As previously noted, in May 2006 the Board arranged for an advisory medical opinion from a VHA specialist regarding the etiology of hepatitis C. The veteran has alleged that he is entitled to an in person VA examination. 38 C.F.R. § 3.159(c)(4) provides that VA must obtain either an examination or medical opinion in certain situations where the medical evidence is insufficient to make a decision on the claim. This section allows VA to satisfy its duty to assist by obtaining a medical opinion rather than an in person examination where an examination is unlikely to provide information not already of record. Here, the record is clear that the veteran has hepatitis C. He has also provided information regarding his risk factors, including any in service risk factors. The evidence of record does not indicate that an in person examination would provide information pertinent to the veteran's claim other than what is already of record. An examination to assess the severity of the disease would not be warranted unless service connection was granted. The medical evidence of record 
is sufficient to decide the veteran's claim. Hence, VA has met its duty to assist by obtaining two medical opinions, and remand for another examination is not necessary in this case. 

The veteran has not identified any evidence that remains outstanding. He has alleged that VA should provide him with the names and addresses of all service members who received jet injections the same day as him and of veterans who served with him that contracted hepatitis C so he could contact these veterans. Notably, V A is precluded from providing him with this information as it would violate the privacy rights of the veterans whose names and addresses he is interested in obtaining. VA's duty to assist requires it to make reasonable efforts to help a claimant obtain evidence in support of a claim; however, the claimant must provide enough information to identify and locate the existing information. 38 C.F .R. § 3.159(c). Here, the veteran has not indicated his awareness that any veterans he served with are hepatitis C positive and he has not provided VA with the names of any individuals whom VA could contact to request their assistance with the veteran's claims. Even if VA were able to identify veterans with hepatitis C who served with the veteran, federal law prohibits V A from disclosing this information 

- 4 - 

to the veteran except under certain circumstances, none of which are applicable in the veteran's case. See 5 U.S.C. § 552a. 

Hence, VA's duty to assist is met. Accordingly, the Board will address the merits of the claim. 

B. Factual Background 

The veteran's STRs do not reveal any complaints, findings, or symptoms pertaining to hepatitis or any other liver dysfunction. September 1976 pre-enlistment examination shows that he had three tattoos. The veteran had fifteen immunization shots during service. May 1977 STRs show that the veteran had a small cut on his right thumb from trying to cut some string with a knife. He received a tetanus shot and stitches. In his report of medical history on March 1978 separation examination, the veteran checked "No" when asked whether he currently had, or had ever had, hepatitis; no pertinent abnormalities were noted on clinical 
evaluation. He also reported that he had never been a patient in any type of hospital or been treated within the past five years for anything other than a minor illness. 

April 1994 Fort Harrison VA treatment records show the veteran received two weeks of inpatient treatment for alcohol abuse after his release from prison. Physical examination during the period was essentially within normal limits. During the treatment, he indicated that he had not been exposed to hepatitis or any other infectious illnesses. He reported being a binge drinker and that he had previously gone through alcohol treatment at Galen in 1989. An admission note indicated that he was in an alcohol treatment program while in the Army and at Galen. The assessment was chronic alcoholism and alcohol dependence. 

A September 2000 report from the Montana Public Health Laboratory shows repeat reactivity for the hepatitis C antibody; this result was noted to be consistent with hepatitis C infection. 

- 5 - 

In his February 2002 claim the veteran indicated that he received jet injector shots in service and shared razors with fellow soldiers while on training maneuvers in Germany. 

In his October 2002 notice of disagreement, the veteran stated that he had no history of any high risk behavior that could have resulted in exposure to the hepatitis C virus, so there were only two possible sources of the infection, sharing razors in service and receiving jet injector shots in service. He also asserted that it was well established that jet injector shots were capable of disease transmission. 

In his July 2003 Form 9, the veteran argued that his STRs did not show any evidence of hepatitis C because the current tests for identifying such disease were not available when he was in service. He indicated that the records should show a number of vaccinations and injections with jet injectors and that the jet injector method was no longer used because it was proven to be unsafe. 

October 2003 Montana Public Health Authority PCR test results show the presence of RNA for the Hepatitis C virus in quantities greater than 850,000 IU/ml. 

A December 2003 VA medical opinion (by a nurse practitioner under the supervision of, cosigned by, a physician) indicates that based on a conference call with the veteran (he was incarcerated at the time) and review of the literature pertaining to hepatitis transmission, the veteran's hepatitis C is more likely than not due to intranasal drug use, incarceration time, alcohol abuse and pre-service tattoos. She noted that high rates of hepatitis C infection (about 30 percent) have been found in patients with alcohol abuse, even in the absence of other risk factors for infection. She noted that hepatitis C may accelerate the liver injury in patients who drink heavily. One study reviewed revealed four independent risk factors for hepatitis C infection: injection drug use; ancillary hospital jobs held by men; tattoos from commercial tattoo parlors; and drinking greater or equal to three six packs of beer per month. The study found that the factor of heavy beer drinking accounted for 23 percent of hepatitis C infections. The examiner noted that although the veteran alleged his alcohol use was only light, he had clinical diagnoses of alcohol abuse, and received treatment for such, including in an inpatient rehabilitation program. 

- 6 - 

The examiner noted that exposure to hepatitis C through vaccination by air gun was highly unlikely (as there are no needles involved) and that the risk of becoming infected with hepatitis C through the sharing of razors was extremely low when compared to other risk factors such as intranasal drug use, alcohol abuse, incarceration and tattoos. 

March 2004 responses by Dr. L. R. to February 2004 inquiries from the veteran indicate that hepatitis C is transmitted by sharing blood through needles or transfusions, that there have been a few probable cases of sexual transmission, and that the virus is not transmitted through alcohol use, intranasal drug use or "just being in prison." A copy of a court affidavit from Dr. L. R. (not pertaining to the veteran's claim) indicated that she was a licensed physician and Director of the Montana Department of Corrections and had extensive knowledge of the diagnosis and treatment of hepatitis C. In the affidavit, Dr. L. R. stated that Hepatitis C is an infectious blood borne infection, transmitted primarily by sharing needles and from blood transfusions. 

In a March 2004 letter, the veteran indicated that the information from Dr. L. R. and the results of his own review of the literature shifted the weight of the evidence in his favor and that he was entitled to application of the benefit of the doubt doctrine. He argued that based on Dr. L. R.'s statements, an individual could not get hepatitis C from drinking, incarceration or intranasal drug use, and that based on his literature review, it remained unknown whether non-intravenous drug users are likely to be infected with hepatitis C, that it was possible to be infected with Hepatitis C by sharing razors, and that vaccination by jet injector was discontinued in the military because it was proven to be a vector for the spread of diseases. He also indicated that tattooing (especially outside an institutional setting) is not a risk factor for acquiring hepatitis C and that while in service, he shared razors many times and was given 10 to 15 air gun injections. 

In an April 2004 statement, the veteran argued that as a physician with hepatitis C related expertise, Dr. L. R.'s opinions should be given more weight than the findings of the VA nurse practitioner. He did not understand why his service was 

- 7 - 

not considered to be within the Vietnam era or why his literature review should be considered less scientific than the VA nurse practitioner's. 

In a February 2005 brief, the veteran's representative argued that the Board should remand the case to determine how the veteran contracted hepatitis C because based on the evidence of record, exposure to blood in service through shared razors and hypodermic shots could not be ruled out. He submitted an article by a physician indicating that hepatitis could potentially be transmitted through shared shaving equipment and a Vaccine Weekly article indicating that jet injectors were capable of transmitting blood borne pathogens including hepatitis B. He contended that the veteran should be able to use the medical articles submitted to establish that shared razors and jet injectors can be considered risk factors for hepatitis C infection. He also submitted statistics from the VHA indicating that of the total number of persons who were hepatitis C antibody positive and reported an era of service, 62.7% were noted to be from the Vietnam era. 

In June 2006, a VHA specialist opined that it was unlikely the veteran became infected during service unless he was using intranasal drugs and that it was likely that he became infected either before or after service. The specialist noted that the veteran did not serve in combat, so he had no combat related blood contact and he did not receive any blood transfusions. She noted that he had used marijuana since 1978 and that records showed use of more than moderate amounts of alcohol. The specialist found it unlikely that shared razors and vaccinations by jet injectors were responsible for the transmission of hepatitis C. She explained that the veteran's three risk factors for acquisition of hepatitis C were pre-service tattoos, use of intranasal drugs, and incarceration after service. She discussed an epidemiological study done on hepatitis C among 3683 veterans from 20 veterans' hospitals which studied risk factors of blood transfusions, injection drug use, intranasal drug use, and tattooing, with data adjusted for injection drug use and nonparticipation bias. The adjusted odds ratio for snorting drugs, tattooing, and being incarcerated for more than 48 hours were 2.5, 3.2, and 4.2 respectively. Receiving air gun injections had odds ratios of 1.1. 

- 8 - 

A second study showed that noninjection cocaine use was the only identified risk factor for 9 percent of veterans attending a chronic hepatitis clinic. Another study showed an association between tattooing from commercial tattoo parlors and alcohol abuse as independent risk factors for acquisition of hepatitis C. There was a seroprevalence rate of35.7 percent among patients with three tattoos and 9 out of 33 patients who received their tattoos between 1970 and 1979 were found to have hepatitis C. 

The specialist noted that razors can transmit blood borne pathogens, but found that "because military related combat exposures including percutaneous exposures and blood contact were not found to be risk factors for acquisition of hepatitis C, it is unlikely that this was the mode of transmission of hepatitis C in this patient." She noted that the seroprevalence of hepatitis C among active duty servicemen was only 0.47 percent and that it seemed unlikely that this was the mode of transmission of hepatitis C. 

In an August 2006 statement, the veteran reported that his pre-service "tattoos were self-administered in a rural setting with the equipment having no contact with any other person." He stated that his intranasal drug use did not include cocaine and that the single instance of intranasal drug use did not involve sharing devices, as he was alone. 

In November 2006, Dr. B. T. W. reported that he had been helping the veteran obtain appropriate medical care in prison for hepatitis C. He noted that he had reviewed the June 2006 VHA specialist's letter and some other articles and communications in order to better understand the veteran's case. He stated that he agreed that it was unlikely that either shared razors or mass vaccinations with jet injectors caused the veteran to contract hepatitis C, but that it was "always a possibility." He stated that the veteran "did indeed have other risk factors that are more strongly associated with the transmission of hepatitis C, but there is no proof that he was infected by these either." He found it important that the veteran had no positive hepatitis C tests prior to his service, but subsequently to service, in 2000, had positive testing. He noted that the VHA specialist gave no positive proof that the veteran did not contract hepatitis C during service. 

- 9 - 

In November 2006, the veteran submitted an article that states that risk factors for contracting hepatitis C include IV drug use or sharing all forms of drug paraphernalia, sharing personal care items that may transmit blood, tattoo equipment that may be contaminated, receiving a blood transfusion or organ transplant any time before 1992, blood-to-blood contact during sex, being in the military especially during the Vietnam era, receiving clotting factor concentrates made before 1987, mother to child at birth, and jobs that have exposure to blood or needle sticks. This article also noted that many people will not have symptoms of hepatitis C until the liver disease has advanced. 

Three October 2006 "buddy" statements state that the sharing of shaving equipment was common during military training exercises in the field. Veteran C. H. S. stated that he served from 1964 to 1968 with 36 months of service in Germany. He reported that during field exercises in Germany he saw soldiers share hot water and razors on many occasions. Two of the lay witnesses stated their awareness that VA hospitals had stopped allowing patients to share razors because of the possibility of exposure to hepatitis C. A buddy statement from a veteran who served from 1987 to 1989 states that during his period of enlistment the sharing of personal hygiene items was banned due to protocol designed to stop the spread of infectious blood-borne diseases. 

In a February 2007 letter, the veteran stated that jet injector shots and sharing of razors should be considered as presumptive causes for the contraction of hepatitis C. He also noted that he lacerated his thumb during service, which required stitches, a tetanus shot, and follow up care. He states that "it is possible that the veteran came into contact with other wounded veterans during this period." 

In December 2008 written argument, the veteran's representative submitted a Centers for Disease Control (CDC) website that states that hepatitis C is infrequently spread by sharing personal items contaminated with infectious blood, such as razors or toothbrushes. Regarding jet injector shots, the veteran's representative pointed to VBA Fast Letter 04-13 (June 29, 2004) which stated that it was "biologically plausible" that blood-borne diseases could be transmitted by jet injectors. Other websites and citations submitted by the veteran's representative 

- 10- 

state that people had bloody arms from these injections and that if the equipment was misused it could have been contaminated; one article said that if the gun was not wiped off, it could contaminate 31 out of 100 patients. Articles also noted a study that found that there was an outbreak of hepatitis B at a weight loss clinic in 1985 due to the transmission of the disease via jet injectors. A Mayo Clinic article indicates that "no widespread outbreak of [HIV, hepatitis B, or hepatitis C] were caused by jet injectors, the risk of blood and body fluid contamination of the equipment made jet injectors no longer acceptable for vaccinations." The representative noted that jet injectors as a method of mass vaccination has been discontinued because of possible health risks, including the contamination of the injector with blood and the transmission of viruses including hepatitis C. 

Regarding tattooing, the veteran's representative submitted an article citation that said that tattooing had not been found to be associated with hepatitis C transmission in the U.S. He noted that any possible risk factor from tattooing was eliminated since the veteran stated that his tattoos were self-administered. For the risk factor of intranasal drug use, he noted that the veteran did not share drug paraphernalia. The veteran's representative stated that VA has not pointed to a specific reason for denial based upon incarceration, only noting it as a risk factor. He referred to an article entitled Elevated Prevalence of Hepatitis C Infection in Users of United States Veteran Medical Centers (Elevated Prevalence) (Hepatology, January 2005) as support that a direct causal association between incarceration and hepatitis C is unlikely. 

Elevated Prevalence (cited by both the VHA specialist and the veteran's representative) states that a study of 4000 veterans found that seropositivity was higher in veterans with a diagnosis of alcohol abuse, cirrhosis, mental illness, and marijuana abuse. The study noted that a different study had found that 39 percent of California inmates were seropositive for hepatitis C. Elevated Prevalence found that homelessness and incarceration were associated with seropositivity and that incarceration remained significantly associated with seropositivity after adjustment for intravenous drug use. It noted that while it was unlikely there was a direct causal association between incarceration and hepatitis C, it was conceivable that incarceration was a marker for other high risk behaviors. It noted that the 

- 11 - 

association between seropositivity and marijuana or alcohol use likely reflected confounding with other risk behaviors. This study also found that, while not a designated risk factor in the U.S., tattoos were associated with seropositivity, even after adjusting for IV drug use. It also noted that no military risk factor was significant, after adjusting for IV drug use. Specifically, the study found there was not a significant association between hepatitis C and jet injector shots. 

C. Legal Criteria and Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

- 12 - 

The evidence of record shows that the veteran currently has hepatitis C. What remains to be shown is that hepatitis C is related to risk factors during service, rather than pre- or post-service risk factors. 

The Board notes that the veteran has stated he self-administered his pre-service tattoos and that he did not share tattooing equipment. He has also said that his intranasal drug use occurred once, did not involve cocaine, and did not involve sharing equipment. Hence, these modes of transmission do not appear to be likely risk factors for transmission prior to or after service. Hence, it is not necessary to further discuss these risk factors. 

The record includes both medical evidence that tends to support the veteran's claim and medical evidence that is against his claim. Evidence tending to support his claim includes March 2004 response statement from Dr. L. R. and a November 2006 opinion from Dr. B. T. W. Evidence against his claim includes the December 2003 VA nurse practitioner's opinion and the June 2006 VHA specialist's opinion. When evaluating these opinions, the Board must analyze the credibility and probative value of the evidence, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The March 2004 response-statements from Dr. L. R. indicate that hepatitis C is transmitted by sharing blood, such as through needles, and sometimes through sexual contact, but not by alcohol use, intranasal drug use, or being incarcerated. The Court of Appeals for Veterans Claims (Court) has held that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion." See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998). Here, Dr. L. R. did not support her conclusion with an analysis the Board could weigh against any contrary opinion. This opinion does not provide sufficient detail and rationale to allow the Board to make a fully informed decision regarding the issue of whether the veteran's hepatitis C is related to his service. See Stefl, 21 Vet. App. 

- 13 - 

at 123. Her opinion does not address any other risk factors for hepatitis C, including in service risk factors raised by the veteran. Notably, articles and opinions of record dispute Dr. L. R.'s opinion as they indicate alcohol use and intranasal drug use may be potential risk factors for hepatitis C; additionally, there is evidence of a higher seropositivity rate of hepatitis C among incarcerated people. Hence, Dr. L. R.'s opinions hold little probative weight when compared to the other opinions of record. 

Dr. B. T. W.'s opinion states that while unlikely, it is "always a possibility" that the veteran contracted hepatitis C by sharing razors or through mass vaccinations by jet injectors. This opinion lacks substantial probative weight as it is phrased in terms that are general and speculative. See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim). Notably, Dr. B. T. W. even states that other risk factors identified by the veteran are more strongly associated with transmission of hepatitis C than sharing razors and mass vaccinations by jet injectors. While the veteran has submitted this opinion in support of his claim, its language is actually more probative as to the unlikelihood that he contracted hepatitis C from jet injector shots and sharing razors, than that he did contract hepatitis C by these methods. 

In contrast, both the December 2003 VA and June 2006 VHA opinions involved consideration of all evidence of record regarding potential risk factors and reviewed medical literature pertinent to the different risk factors. The June 2006 VHA specialist noted studies that found that jet injector vaccinations had a low association with hepatitis C infection. While the veteran and his representative have submitted articles stating that it is "biologically plausible" that jet injectors could cause such infections and that misused jet injectors could contaminate 31 out of 100 patients, there has been no evidence submitted that jet injector shots received by the veteran were contaminated with hepatitis C. The medical opinions of records addressing jet injector inoculations, including that of Dr. B. T. W., note how unlikely it is that such injections could have resulted in the veteran's contraction of hepatitis C in comparison to other risk factors. 

- 14 - 

Regarding the sharing of razors, subsequent to the June 2006 VHA opinion, the veteran submitted evidence showing that the sharing of razors was commonly practiced in the military prior to when it was banned in the 1980s. Hence, the Board does not dispute that the veteran shared razors during training exercises in Germany; however, as will be discussed in detail below, the opinions and articles of record note that the sharing of shaving equipment is an infrequent method of contracting hepatitis C, and that alcohol use and incarceration are much greater risk factors. Specifically, the CDC website submitted by the veteran's representative notes that the sharing of personal hygiene items is an infrequent source of hepatitis C infection. 

The remaining post-service risk factors are alcohol abuse and incarceration. The veteran's representative has indicated that there is no direct causal link between incarceration and hepatitis C infection. However, the Elevated Prevalence article notes a significant association between seropositivity and incarceration and that it was a marker for other high risk behaviors. Additionally, the June 2006 VHA specialist found that literature, including the Elevated Prevalence article, showed incarceration was a risk factor for hepatitis C contraction. Notably, the December 2003 VA opinion also reviewed literature on the subject and concluded that incarceration was a likely risk factor in the veteran's case. The veteran and his representative's opinions to the contrary are not competent evidence, as they are laypersons and lack the training to opine regarding medical etiology. See Espiritu v. Derwinski, 2 Vet. App. 492,495 (1992). The medical practitioners of record who have clearly considered the same risk factors have found incarceration to be a more likely risk factor than sharing razors and jet injector vaccinations. Colvin v. Derwinski, 1 Vet. App. 171, 174(1991) (holding that the Board may consider only independent medical evidence to support its findings). Dr. L. R.'s opinion does not explain why incarceration would not be a risk factor and does not consider this factor in conjunction with other methods of contraction specific to the veteran's case, while Dr. B. T. W.'s opinion does not even address this risk factor. See Stefl, 21 Vet. App. at 123. 

The December 2003 VA nurse practitioner's opinion reviewed extensive literature regarding the prevalence of hepatitis C in alcohol users and noted a study that stated 

- 15 - 

that heavy beer drinking accounted for 23 percent of hepatitis C infections. The Elevated Prevalence article also noted a higher seropositivity of hepatitis C infection in veterans with a diagnosis of alcohol abuse. The only evidence submitted by the veteran in contradiction of alcohol abuse as a potential risk factor for hepatitis C is Dr. L. R''s opinion. As previously noted, this opinion provides a mere conclusion and does not provide a rationale or sufficient detail upon which the Board could use to make a fully informed decision regarding the medical issue. Id. In contrast, the December 2003 VA opinion considers the veteran's medical history and several pieces of medical literature that indicate that alcohol abuse is a likely way that the veteran contracted hepatitis C. The Board recognizes that listings of risk factors submitted by the veteran and his representative do not note alcohol abuse as a risk factor; however, in depth medical studies of record and those reviewed by the December 2003 VA nurse practitioner found a higher rate of hepatitis C in alcohol users, indicating alcohol use was a potential risk factor. The evidence of record shows that the veteran has been treated for chronic alcoholism. The Board notes the April 1994 statement that the veteran was treated for alcohol problems during Army service; however, other evidence of record does not support such treatment. STRs are negative for any indication of alcohol use or treatment and on service separation examination the veteran reported not having received clinical treatment other than for minor illness. Also, other April 1994 records note treatment for alcoholism at Galen in 1989, but do not indicate treatment during service. Hence, the evidence is against a finding that the veteran was treated for alcohol abuse during service and he has not stated that he abused alcohol during service. (It is also noteworthy in this regard that compensation is not payable for disability that is due to abuse of alcohol. 38 U.S.C.A. § 1131.] 

Regarding the challenges of the veteran and his representative as to the competence of the December 2003 VA nurse practitioner, it is significant that such reviewer was under the supervision of a physician, who is listed as a co-signatory to the opinion. The Board finds no reason to question the competency of that opinion, as it is clear the nurse practitioner completed a full review of the veteran's medical history, his risk factors, and medical literature on the issue prior to formulating an opinion. See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its 

- 16 - 

duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under § 3.159(a)(l). 

In summary, greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians, and whether or not and to what extent they review prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994). Here, in weighing the respective medical opinions, the December 2003 and June 2006 opinions reflect a full review of all medical evidence of record and medical literature on the issue, reveal a complete familiarity with the veteran's medical history, are supported by detailed findings and rationale, consider alternative theories and risk factors regarding the disability, and are couched in terms of greater certainty. Accordingly, for the reasons explained above, the Board finds that the opinions of Dr. L. R. and Dr. B. T. W. are of less probative value than the VA and VHA opinions and that these opinions are persuasive of a conclusion that post-service risk factors of alcohol abuse and incarceration are more likely to have resulted in contraction of hepatitis C than in service risk factors of sharing razors and jet injector vaccinations. 

The Board notes the veteran's February 2007 statement that he lacerated his thumb during service, requiring stitches and a tetanus shot. He indicates that he may have come into contact with other wounded veterans during his treatment. However, he has not stated that he actually came into contact with the blood of another service member, that he received a needle stick during treatment, or that he received a blood transfusion as treatment. Hence, the evidence does not support that this medical treatment would be a risk factor for hepatitis C. 

Although it is not a critical factor in this case (except for the veteran and his representative's apparent arguments and citations that Vietnam veterans appear to have a higher incidence of hepatitis C), the veteran is not a Vietnam Era veteran. Vietnam Era is defined by law, 38 U.S.C.A. § 101 (29), and ended May 7, 1975. The service of the veteran here all took place after that date. 

The preponderance of the evidence is against the claim and it must be denied. 

- 17 - 

ORDER 

Service connection for hepatitis C is denied. 

George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals 

- 18  




